Case 1:18-cv-00710-EAW-JJM Document 60 Filed 06/26/19 Page 1 of 22
Case 1:18-cv-00710-EAW-JJM Document 59 Filed 06/20/19 Page 1 of 22

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

 

FEDERAL TRADE COMMISSION and
PEOPLE OF THE STATE OF NEW YORK, by
LETITIA JAMES, Attorney General of the State
of New York,

Plaintiffs,

V.

HYLAN ASSET MANAGEMENT, LLC, et al.,

Defendants.

 

 

Case No.: 1:18-cv-00710-EAW

STIPULATED ORDER FOR
PERMANENT INJUNCTION AND
MONETARY JUDGMENT AS TO
ANDREW SHAEVEL; JON E.
PURIZHANSKY; BOBALEW, LLC;
BOBALEW MANAGEMENT
CORPORATION; 6P, LLC; 6P
MANAGEMENT CORPORATION; AND
HYLAN ASSET MANAGEMENT, LLC

Plaintiffs the Federal Trade Commission (“Commission”) and the People of the State of

New York, by the Attorney General of the State of New York (“NY AG”), commenced this civil

action on June 26, 2018 by filing a complaint (the “Complaint”) for temporary, preliminary, and

permanent injunctive relief and other equitable relief pursuant to Section 13(b) of the Federal

Trade Commission Act (“FTC Act”), 15 U.S.C. § 53(b), Section 814(a) of the Fair Debt

Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692I(a), N.Y. Executive Law § 63(12), and

N.Y. General Business Law Article 22-A, § 349 and Article 29-H, § 601. Plaintiffs amended

their complaint on August 27, 2018 and named additional defendants. Plaintiffs and Defendants

Andrew Shaevel; Jon E. Purizhansky; Bobalew, LLC; Bobalew Management Corporation; 6P,

LLC; 6P Management Corporation; and, Hylan Asset Management, LLC, stipulate to the entry

of this Stipulated Order for Permanent Injunction and Monetary Judgment (“Order”) to resolve

all matters in dispute in this action between them.
Case 1:18-cv-00710-EAW-JJM Document 60 Filed 06/26/19 Page 2 of 22
Case 1:18-cv-00710-EAW-JJM Document 59 Filed 06/20/19 Page 2 of 22

THEREFORE, IT IS ORDERED as follows:

FINDINGS
1. This Court has jurisdiction over this matter.
2. The Complaint charges that Defendants participated in deceptive and abusive practices in

in connection with the marketing, distribution, sale, and placement of purported payday
loan debt portfolios, in violation of Section 5(a) of the FTC Act, 15 U.S.C. § 45(a), and
N.Y. General Business Law Article 22-A § 349 and Article 29-H § 601.

3. Defendants neither admit nor deny any of the allegations in the Complaint, except as
specifically stated in this Order. Only for purposes of this action, Defendants admit the
facts necessary to establish jurisdiction.

4, Defendants waive any claim that they may have under the Equal Access to Justice Act,
28 U.S.C. § 2412, concerning the prosecution of this action through the date of this
Order, and agree to bear their own costs and attorney fees.

5. Defendants and Plaintiffs waive all rights to appeal or otherwise challenge or contest the
validity of this Order.

DEFINITIONS

For the purpose of this Order, the following definitions apply:

A. “Corporate Defendants” means Bobalew Management Corporation; Bobalew,
LLC; 6P Management Corporation; 6P, LLC; Hylan Asset Management, LLC;
and by whatever other names they may be known, and their successors and
assigns, any fictitious business entities or business names created or used by these
entities, any of the Subsidiary Defendants,” infra, Hylan Debt Fund, and its series,

as well as Mainbrook Asset Partners, LLC and Mainbrook Asset Partners I, LLC.
Case 1:18-cv-00710-EAW-JJM Document 60 Filed 06/26/19 Page 3 of 22
Case 1:18-cv-00710-EAW-JJM Document 59 Filed 06/20/19 Page 3 of 22

B. “Credit Repair Service” means selling, providing, or performing any service (or
representing that such service can or will be sold, provided, or performed) through
the use of any instrumentality of interstate commerce or the mails, in return for
the payment of money or other valuable consideration, for the express or implied
purpose of (i) improving any consumer’s credit record, credit history, or credit
rating; or (ii) providing advice or assistance to any consumer with regard to any
activity or service described in clause (i).

C. “Debt” means any obligation or alleged obligation to pay money arising out of a
transaction, whether or not such obligation has been reduced to judgment.

Dz “Debt Collection Activities” means any activities of a Debt Collector to collect
or attempt to collect, directly or indirectly, a Debt owed or due, or asserted to be
owed or due.

E. ‘Debt Collector” means any Person who uses any instrumentality of interstate
commerce or the mails in any business the principal purpose of which is the
collection of any Debts, or who regularly collects or attempts to collect, directly
or indirectly, Debts owed or due or asserted to be owed or due another. The term
also includes any creditor who, in the process of collecting its own Debts, uses
any name other than its own which would indicate that a third Person is collecting
or attempting to collect such Debts. The term also includes any Person to the
extent such Person collects or attempts to collect any Debt that was in default at
the time it was obtained by such Person.

F. “Defendants” means all of the Individual Defendants, the Corporate Defendants,

and the Subsidiary Defendants, individually, collectively, or in any combination.
Case 1:18-cv-00710-EAW-JJM Document 60 Filed 06/26/19 Page 4 of 22
Case 1:18-cv-00710-EAW-JJM Document 59 Filed 06/20/19 Page 4 of 22

G. “Financial Product or Service” means any product, service, plan, or program
represented, expressly or by implication, to:
1, provide to any consumer, arrange for any consumer to receive, or assist
any consumer in receiving, an extension of consumer credit;
2. provide to any consumer, arrange for any consumer to receive, or assist
any consumer in receiving, Credit Repair Services; or
3. provide to any consumer, arrange for any consumer to receive, or assist

any consumer in receiving, any Secured or Unsecured Debt Relief Product

or Service.
H. “Individual Defendants” means Andrew J. Shaevel and Jon E. Purizhansky.
I, “Investment Grade Bond” shall mean a bond that has been rated Baa3, P-3, or

higher by Moody's Investors Service; BBB-, A-3, or higher by Standard & Poor’s
Global Ratings; or BBB-, F3, or higher by Fitch Ratings.

J. “Person” means a natural person, organization, or other legal entity, including a
corporation, partnership, proprietorship, association, cooperative, or any other
group or combination acting as an entity.

K. “Subsidiary Defendants” means Hylan Debt Fund, and its series, as well as
Mainbrook Asset Partners, LLC and Mainbrook Asset Partners I, LLC.

L. “Secured or Unsecured Debt Relief Product or Service” means, with respect to
any mortgage, loan, debt, or obligation between a Person and one or more secured
or unsecured creditors or debt collectors, any product, service, plan, or program
represented, expressly or by implication, to: (A) negotiate, settle, or in any way

alter the terms of payment or other terms of the mortgage, loan, debt, or
Case 1:18-cv-00710-EAW-JJM Document 60 Filed 06/26/19 Page 5 of 22
Case 1:18-cv-00710-EAW-JJM Document 59 Filed 06/20/19 Page 5 of 22

obligation, including but not limited to, a reduction in the amount of interest,
principal balance, monthly payments, or fees owed by a Person to a secured or
unsecured creditor or debt collector; (B) stop, prevent, or postpone any mortgage
or deed of foreclosure sale for a Person’s dwelling, any other sale of collateral,
any repossession of a Person’s dwelling or other collateral, or otherwise save a
Person’s dwelling or other collateral from foreclosure or repossession; (C) obtain
any forbearance or modification in the timing of payments from any secured or
unsecured holder of any mortgage, loan, debt, or obligation; (D) negotiate, obtain,
or arrange any extension of the period of time within which the Person may (1)
cure his or her default on the mortgage, loan, debt, or obligation, (ii) reinstate his
or her mortgage, loan, debt, or obligation, (iii) redeem a dwelling or other
collateral, or (iv) exercise any right to reinstate the mortgage, loan, debt, or
obligation or redeem a dwelling or other collateral; (E) obtain any waiver of an
acceleration clause or balloon payment contained in any promissory note or
contract secured by any dwelling or other collateral; or (F) negotiate, obtain, or
arrange (i) a short sale of a dwelling or other collateral, (ii) a deed-in-lieu of
foreclosure, or (iii) any other disposition of a mortgage, loan, debt, or obligation
other than a sale to a third party that is not the secured or unsecured loan holder.
The foregoing shall include any manner of claimed assistance, including, but not
limited to, auditing or examining a Person’s application for the mortgage, loan,
debt, or obligation.

M. “Sensitive Personal Information” means any of the following about a consumer:

(a) Social Security number; (b) financial institution account number; (c) credit or
Case 1:18-cv-00710-EAW-JJM Document 60 Filed 06/26/19 Page 6 of 22
Case 1:18-cv-00710-EAW-JJM Document 59 Filed 06/20/19 Page 6 of 22

debit card information; or (d) any other information by which a consumer’s
financial account can be accessed, or by which a consumer might be charged for
goods or services, including through third parties such as telecommunications
carriers.
ORDER
I,
BAN ON DEBT COLLECTION ACTIVITIES
IT IS THEREFORE ORDERED that Defendants, whether directly or through an
intermediary, are permanently restrained and enjoined from:
A. participating in Debt Collection Activities; and
B. advertising, marketing, promoting, offering for sale, selling, distributing, buying,
or processing payments on any Debt or any information regarding a consumer
relating to a Debt. Provided, however, that nothing in this subsection shall
prohibit Defendants from buying, selling, or holding any Investment Grade Bond.
Il.

PROHIBITED MISREPRESENTATIONS RELATING TO
FINANCIAL PRODUCTS OR SERVICES

IT IS FURTHER ORDERED that Defendants, Defendants’ officers, agents, employees,
and attorneys, and all other Persons in active concert or participation with any of them, who
receive actual notice of this Order, whether acting directly or indirectly, in connection with
promoting or offering for sale any Financial Product or Service, are permanently restrained and
enjoined from misrepresenting or assisting others in misrepresenting, expressly or by
implication, any material fact, including but not limited to:

A. the terms or rates that are available for any loan or other extension of credit;
Case 1:18-cv-00710-EAW-JJM Document 60 Filed 06/26/19 Page 7 of 22
Case 1:18-cv-00710-EAW-JJM Document 59 Filed 06/20/19 Page 7 of 22

B. any aspect of any Credit Repair Service, including but not limited to (a) any
Person’s ability to improve or otherwise affect a consumer’s credit record, credit
history, or credit rating or ability to obtain credit; or (b) that any Person can
improve any consumer’s credit record, credit history, or credit rating by
permanently removing negative information from the consumer’s credit record,
credit history, or credit rating, even where such information is accurate and not
obsolete;

C. any aspect of any Secured or Unsecured Debt Relief Product or Service, including
but not limited to, the amount of savings a consumer will receive from
purchasing, using, or enrolling in such secured or unsecured debt relief product or
service; the amount of time before which a consumer will receive settlement of
that consumer’s debts; or the reduction or cessation of collection calls;

D. that a consumer will receive legal representation;

E. that any particular outcome or result from a Financial Product or Service is
guaranteed, assured, highly likely or probable, or very highly likely or probable;

Ill.

PROHIBITION AGAINST MISREPRESENTATIONS
RELATING TO ANY PRODUCTS OR SERVICES

IT IS FURTHER ORDERED that Defendants, Defendants’ officers, agents, employees,
and attorneys, and all other Persons in active concert or participation with any of them, who
receive actual notice of this Order, whether acting directly or indirectly, in connection with
promoting or offering for sale any good or service, are permanently restrained and enjoined from
misrepresenting or assisting others in misrepresenting, expressly or by implication, any material

fact, including but not limited to:
Case 1:18-cv-00710-EAW-JJM Document 60 Filed 06/26/19 Page 8 of 22
Case 1:18-cv-00710-EAW-JJM Document 59 Filed 06/20/19 Page 8 of 22

A. that any Person is an attorney or affiliated or associated with an attorney or law
firm;
B. the nature or terms of any refund, cancellation, exchange, or repurchase policy,

including, but not limited to, the likelihood of a consumer obtaining a full or
partial refund, or the circumstances in which a full or partial refund will be
provided to the consumer;

C. that any Person is affiliated with, endorsed or approved by, or otherwise
connected to any other Person, government entity, or other public or commercial
entity, including an attorney’s office, law firm, or court system:

D. the nature, expertise, position, or job title of any Person who provides any product
or service; and

E. any other fact material to a consumer’s decision to purchase any good or service,
such as (1) the total costs to purchase, receive, or use, and the quantity of, any
good or service; (2) any material restriction, limitation, or condition to purchase,
receive, or use any good or service; or (3) any material aspect of the performance,
efficacy, nature, or central characteristics of any good or service.

IV.
PROHIBITION AGAINST UNSUBSTANTIATED CLAIMS

IT IS FURTHER ORDERED that Defendants, Defendants’ officers, agents, employees,

and attorneys, and all other Persons in active concert or participation with any of them, who
receive actual notice of this Order, whether acting directly or indirectly, in connection with the
sale of any product or service, are permanently restrained and enjoined from making any

representation or assisting others in making any representation, expressly or by implication,
Case 1:18-cv-00710-EAW-JJM Document 60 Filed 06/26/19 Page 9 of 22
Case 1:18-cv-00710-EAW-JJM Document 59 Filed 06/20/19 Page 9 of 22

about the benefits, performance, or efficacy of any product or service, unless the representation
is non-misleading, and, at the time such representation is made, Defendants possess and rely
upon competent and reliable evidence that is sufficient in quality and quantity based on standards
generally accepted in the relevant fields, when considered in light of the entire body of relevant
and reliable evidence, to substantiate that the representation is true.

V.

PROHIBITION ON DISCLOSURE OF SENSITIVE PERSONAL
INFORMATION AND INACCURATE CONSUMER INFORMATION

IT IS FURTHER ORDERED that Defendants, Defendants’ officers, agents, employees,
and attorneys, and all other Persons in active concert or participation with any of them, who
receive actual notice of this Order, whether acting directly or indirectly, in connection with
promoting or offering for sale any good or service, are permanently restrained and enjoined
from:

A. selling, transferring, or otherwise disclosing the Sensitive Personal Information of

a consumer (other than the Individual Defendant or his immediate family) to any

Person; provided, however:

1. Defendants are not prohibited from transferring or otherwise disclosing a
consumer’s Sensitive Personal Information to the extent necessary to process
payment for any product or service sold by any Defendant directly to that
consumer and for which the Defendant has the consumer’s express, informed
consent for that sale; and

2. Defendants are not prohibited from filing an insurance claim or, in exchange

for healthcare services rendered to a consumer, processing payments from a

 
Case 1:18-cv-00710-EAW-JJM Document 60 Filed 06/26/19 Page 10 of 22
Case 1:18-cv-00710-EAW-JJM Document 59 Filed 06/20/19 Page 10 of 22

consumer, a consumer’s health insurance company, or government program
for which the Defendant has the consumer’s express, informed consent.

B. furnishing information relating to any consumer to any consumer reporting
agency, notwithstanding any alternative compliance methods that may be
generally available under Section 623(a)(1)(C) of the Fair Credit Reporting Act,
15 U.S.C. § 1681s-2(a)(1)(C), while knowing or having cause to believe that the
information is inaccurate.

VI.
CONSUMER INFORMATION

IT IS FURTHER ORDERED that Defendants, Defendants’ officers, agents, employees,

and attorneys, and all other Persons in active concert or participation with any of them, who

receive actual notice of this Order are permanently restrained and enjoined from directly or

indirectly:

A. failing to provide sufficient consumer information to enable the Plaintiffs to
efficiently administer consumer redress. If representatives of either Plaintiff
request in writing any information related to redress, Defendants must provide it,
in the form prescribed by the Plaintiff, within 14 days;

B. disclosing, using, or benefitting from consumer information, including the name,

address, telephone number, email address, social security number, other
identifying information, or any data that enables access to a consumer’s account
(including a credit card, bank account, or other financial account), that any

Defendant obtained prior to entry of this Order; and

10
Case 1:18-cv-00710-EAW-JJM Document 60 Filed 06/26/19 Page 11 of 22
Case 1:18-cv-00710-EAW-JJM Document 59 Filed 06/20/19 Page 11 of 22

C. failing to destroy such consumer information in all forms in their possession,
custody, or control within 30 days after entry of this Order.

Provided, however, that consumer information need not be disposed of, and may be
disclosed, to the extent requested by a government agency or required by law, regulation, or
court order.

VII.
MONETARY JUDGMENT AND PARTIAL SUSPENSION
IT IS FURTHER ORDERED that:

A. Judgment in the amount of six million, seven hundred and fifty thousand dollars
($6,750,000) is entered in favor of the Plaintiffs against the Defendants, jointly
and severally, as equitable monetary relief.

B. Defendants are ordered to pay to make the following payments to Plaintiffs:

1, Individual Defendant Shaevel shall pay two hundred and thirty-five
thousand dollars ($235,000).

2. Individual Defendant Purizhansky shall pay two hundred and thirty-five
thousand dollars ($235,000).

3. Corporate Defendants shall pay two hundred and six thousand, five
hundred and seventy-five dollars ($206,575).

Such payments must be made within 7 days of entry of this Order by electronic

fund transfer in accordance with instructions previously provided by a

representative of the Commission. Upon such payments, the remainder of the

judgment is suspended, subject to the Subsections below.

11

 
Case 1:18-cv-00710-EAW-JJM Document 60 Filed 06/26/19 Page 12 of 22
Case 1:18-cv-00710-EAW-JJM Document 59 Filed 06/20/19 Page 12 of 22

C. The Plaintiffs’ agreement to the suspension of part of the judgment is expressly premised

upon the truthfulness, accuracy, and completeness of Defendants’ sworn financial

statements, deposition testimony, and related documents (collectively, “financial

statements”) submitted to the Plaintiffs, namely:

lg

the Financial Statement of individual defendant Andrew J. Shaevel signed
on July 6, 2018, including the attachments;

the Financial Statement of individual defendant Jon E. Purizhansky signed
on September 14, 2018, including the attachments;

the deposition of individual defendant Andrew J. Shaevel and corporate
defendant Hylan Asset Management, LLC on July 18, 2018;

the deposition of individual defendant Jon E. Purizhansky and corporate
defendants 6P, LLC, and 6P Management Corporation on October 19,
2018;

the Financial Statements, including the attachments, of Corporate
Defendants: Hylan Asset Management, LLC, signed by Jean Taggert on
July 6, 2018; 6P Management Corporation, signed by Jon E. Purizhansky
on September 14, 2018; 6P, LLC, signed by Jon E. Purizhansky on April
1, 2019; Bobalew Management Corporation, signed by Andrew Shaevel
on February 25, 2019; Bobalew, LLC, signed by Andrew Shaevel on
February 25, 2019; and

Andrew Shaevel’s Responses to Plaintiffs Questions Concerning Windsor

Park Capital LLC, sworn to on April 18, 2019.

12
Case 1:18-cv-00710-EAW-JJM Document 60 Filed 06/26/19 Page 13 of 22
Case 1:18-cv-00710-EAW-JJM Document 59 Filed 06/20/19 Page 13 of 22

Dz The suspension of the judgment will be lifted as to any Defendant if, upon motion
by the Plaintiffs, the Court finds that Defendant failed to disclose any material
asset, materially misstated the value of any asset, or made any other material
misstatement or omission in the financial representations identified above.

E. If the suspension of the judgment is lifted, the judgment becomes immediately
due as to that Defendant in the amount specified in Subsection A. above (which
the parties stipulate only for purposes of this Section represents the consumer
injury alleged in the Complaint), less any payment previously made pursuant to
this Section, plus interest computed from the date of entry of this Order.

F. Defendants relinquish dominion and all legal and equitable right, title, and interest
in all assets transferred pursuant to this Order and may not seek the return of any
assets.

G. The facts alleged in the Complaint will be taken as true, without further proof, in
any subsequent civil litigation by or on behalf of the Commission or the NY AG,
including in a proceeding to enforce their rights to any payment or monetary
judgment pursuant to this Order, such as a nondischargeability complaint in any
bankruptcy case.

H. The facts alleged in the Complaint establish all elements necessary to sustain an
action by the Commission or the NY AG pursuant to Section 523(a)(2)(A) of the
Bankruptcy Code, 11 U.S.C. § 523(a)(2)(A), and this Order will have collateral
estoppel effect for such purposes.

I. Defendants acknowledge that their Taxpayer Identification Numbers (Social

Security Numbers or Employer Identification Numbers), which Defendants

13
Case 1:18-cv-00710-EAW-JJM Document 60 Filed 06/26/19 Page 14 of 22
Case 1:18-cv-00710-EAW-JJM Document 59 Filed 06/20/19 Page 14 of 22

previously submitted to the Commission, may be used for collecting and reporting
on any delinquent amount arising out of this Order, in accordance with 31 U.S.C.
§7701.

J. All money paid to the Plaintiffs pursuant to this Order may be deposited into a
fund administered by the Plaintiffs or their designee to be used for equitable
relief, including consumer redress and any attendant expenses for the
administration of any redress fund. If representatives of the Plaintiffs decide that
direct redress to consumers is wholly or partially impracticable or money remains
after redress is completed, the Plaintiffs may apply any remaining money for such
other equitable relief (including consumer information remedies) as they
determine to be reasonably related to Defendants’ practices alleged in the
Complaint. The Plaintiffs shall retain authority and sole discretion over the
division among Plaintiffs of any funds not used for equitable relief. Any money
paid to the Commission not used for such equitable relief is to be deposited to the
U.S. Treasury as disgorgement. Any money paid to the State of New York not
used for equitable relief may be used to the full extent authorized by the State of
New York’s laws, including but not limited to, as payment for the State of New
York’s costs of investigating and litigating the instant case. Defendants have no
right to challenge any actions the Plaintiffs or their representatives may take

pursuant to this Subsection.

14
Case 1:18-cv-00710-EAW-JJM Document 60 Filed 06/26/19 Page 15 of 22
Case 1:18-cv-00710-EAW-JJM Document 59 Filed 06/20/19 Page 15 of 22

Vil.
COOPERATION

IT IS FURTHER ORDERED that Defendants must fully cooperate with representatives
of Plaintiffs in this case and in any investigation related to or associated with the transactions or
the occurrences that are the subject of the Complaint. Defendants must provide truthful and
complete information, evidence, and testimony. Individual Defendants must appear and
Corporate Defendants must cause Corporate Defendants’ officers, employees, representatives, or
agents to appear for interviews, discovery, hearings, trials, and any other proceedings that a
Plaintiffs’ representative may reasonably request upon 5 days written notice, or other reasonable
notice, at such places and times as a Plaintiffs’ representative may designate, without the service
of a subpoena.

IX.
ORDER ACKNOWLEDGMENTS

IT IS FURTHER ORDERED that Defendants obtain acknowledgments of receipt of this
Order:

A. Each Defendant, within 7 days of entry of this Order, must submit to the
Commission and the NY AG an acknowledgment of receipt of this Order sworn
under penalty of perjury.

B. For 10 years after entry of this Order, each Individual Defendant for any business
that such Defendant, individually or collectively with any other Defendants, is the
majority owner or controls directly or indirectly, and each Corporate Defendant
must deliver a copy of this Order to: (1) all principals, officers, directors, and

LLC managers and members; (2) all employees, agents, payment processors, and

15
Case 1:18-cv-00710-EAW-JJM Document 60 Filed 06/26/19 Page 16 of 22
Case 1:18-cv-00710-EAW-JJM Document 59 Filed 06/20/19 Page 16 of 22

representatives who participate in conduct related to the subject matter of Sections

I and II of the Order; and (3) any business entity resulting from any change in

structure as set forth in the Section titled Compliance Reporting. Delivery must

occur within 7 days of entry of this Order for current personnel. For all others,
delivery must occur before they assume their responsibilities.

C. From each individual or entity to which a Defendant delivered a copy of this
Order, that Defendant must obtain, within 30 days, a signed and dated
acknowledgment of receipt of this Order.

X.
COMPLIANCE REPORTING

IT IS FURTHER ORDERED that Defendants make timely submissions to Plaintiffs:

A. One year after entry of this Order, each Defendant must submit a compliance
report, sworn under penalty of perjury:

1, Each Defendant must: (a) identify the primary physical, postal, and email
address and telephone number, as designated points of contact, which
representatives of the Plaintiffs may use to communicate with Defendant;
(b) identify all of that Defendant’s businesses by all of their names,
telephone numbers, and physical, postal, email, and Internet addresses; (c)
describe the activities of each business, including the goods and services
offered, the means of advertising, marketing, and sales, and the
involvement of any other Defendant (which Individual Defendant must
describe if he knows or should know due to his own involvement); (d)

describe in detail whether and how that Defendant is in compliance with

16
Case 1:18-cv-00710-EAW-JJM Document 60 Filed 06/26/19 Page 17 of 22
Case 1:18-cv-00710-EAW-JJM Document 59 Filed 06/20/19 Page 17 of 22

each Section of this Order; and (e) provide a copy of each Order
Acknowledgment obtained pursuant to this Order, unless previously
submitted to the Commission.

Additionally, each Individual Defendant must: (a) identify all telephone
numbers and all physical, postal, email and Internet addresses, including
all residences; (b) identify all business activities, including any business
for which such Defendant performs services whether as an employee or
otherwise and any entity in which such Defendant has any ownership
interest; and (c) describe in detail such Defendant’s involvement in each
such business, including title, role, responsibilities, participation,

authority, control, and any ownership.

B. For 20 years after entry of this Order, each Defendant must submit a compliance

notice, sworn under penalty of perjury, within 14 days of any change in the

following:

l.

Each Defendant must report any change in: (a) any designated point of
contact; or (b) the structure of any Corporate Defendant or any entity that
Defendant has any ownership interest in or controls directly or indirectly
that may affect compliance obligations arising under this Order, including:
creation, merger, sale, or dissolution of the entity or any subsidiary,
parent, or affiliate that engages in any acts or practices subject to this
Order.

Additionally, each Individual Defendant must report any change in: (a)

name, including aliases or fictitious name, or residence address; or (b) title

17
Case 1:18-cv-00710-EAW-JJM Document 60 Filed 06/26/19 Page 18 of 22
Case 1:18-cv-00710-EAW-JJM Document 59 Filed 06/20/19 Page 18 of 22

or role in any business activity, including any business for which such
Defendant performs services whether as an employee or otherwise and any
entity in which such Defendant has any ownership interest, and identify
the name, physical address, and any Internet address of the business or
entity.

C. Each Defendant must submit to Plaintiffs notice of the filing of any bankruptcy
petition, insolvency proceeding, or similar proceeding by or against such
Defendant within 14 days of its filing.

D. Any submission to Plaintiffs required by this Order to be sworn under penalty of
perjury must be true and accurate and comply with 28 U.S.C. § 1746, such as by
concluding: “I declare under penalty of perjury under the laws of the United
States of America that the foregoing is true and correct. Executed on: *
and supplying the date, signatory’s full name, title (if applicable), and signature.

E. Unless otherwise directed by a Commission representative in writing, all
submissions to the Commission pursuant to this Order must be emailed to
DEbrief@fitc.gov or sent by overnight courier (not the U.S. Postal Service) to:
Associate Director for Enforcement, Bureau of Consumer Protection, Federal
Trade Commission, 600 Pennsylvania Avenue NW, Washington, DC 20580.
The subject line must begin: FTC v. Hylan Asset Management, LLC, et al.,
X180037. Unless otherwise directed by a NY AG representative in writing, all
submissions to the NY AG pursuant to this Order must be emailed to
christopher.boyd@ag.ny.gov or sent by overnight courier (not the U.S. Postal

Service) to: Bureau of Consumer Frauds, New York State Office of the Attorney

18
Case 1:18-cv-00710-EAW-JJM Document 60 Filed 06/26/19 Page 19 of 22
Case 1:18-cv-00710-EAW-JJM Document 59 Filed 06/20/19 Page 19 of 22

General, 350 Main Street, Suite 300A, Buffalo, New York 14202. The subject
line must begin: FTC v. Hylan Asset Management, LLC, et al.
XI.

RECORDKEEPING

IT IS FURTHER ORDERED that Defendants must create certain records for 20 years

after entry of the Order, and retain each such record for 5 years. Specifically, each Corporate

Defendant and Individual Defendant for any business that such Defendant, individually or

collectively with any other Defendants, is a majority owner or controls directly or indirectly,

must create and retain the following records:

A.

B.

accounting records showing the revenues from all business activity;
personnel records showing, for each Person providing services, whether as an
employee or otherwise, that Person’s: name; addresses; telephone numbers; job
title or position; dates of service; and (if applicable) the reason for termination;
records of all consumer complaints and refund requests, whether received directly
or indirectly, such as through a third party, and any response;
all records necessary to demonstrate full compliance with each provision of this
Order, including all submissions to Plaintiffs; and
copies of all contracts with payment processors.

XII.

COMPLIANCE MONITORING

IT IS FURTHER ORDERED that, for the purpose of monitoring Defendants’ compliance

with this Order, including the financial representations upon which part of the judgment was

suspended and any failure to transfer any assets as required by this Order:

19
Case 1:18-cv-00710-EAW-JJM Document 60 Filed 06/26/19 Page 20 of 22
Case 1:18-cv-00710-EAW-JJM Document 59 Filed 06/20/19 Page 20 of 22

Within 14 days of receipt of a written request from a representative of the Plaintiffs, each
Defendant must: submit additional compliance reports or other requested information,
which must be sworn under penalty of perjury; appear for depositions; and produce
documents for inspection and copying. The Plaintiffs are also authorized to obtain
discovery, without further leave of court, using any of the procedures prescribed by
Federal Rules of Civil Procedure 29, 30 (including telephonic depositions), 31, 33, 34,
36, 45, and 69.

For matters concerning this Order, the Plaintiffs are authorized to communicate directly
with each Defendant. Defendants must permit representatives of the Plaintiffs to
interview any employee or other Person affiliated with any Defendant who has agreed to
such an interview. The Person interviewed may have counsel present.

The Plaintiffs may use all other lawful means, including posing, through their
representatives as consumers, suppliers, or other individuals or entities, to Defendants or
any individual or entity affiliated with Defendants, without the necessity of identification
or prior notice. Nothing in this Order limits the Commission’s lawful use of compulsory
process, pursuant to Sections 9 and 20 of the FTC Act, 15 U.S.C. §§ 49, 57b-1.

Upon written request from a representative of the Plaintiffs, any consumer reporting
agency must furnish consumer reports concerning Individual Defendants, pursuant to

Section 604(1) of the Fair Credit Reporting Act, 15 U.S.C. §1681b(a)(1).

20
Case 1:18-cv-00710-EAW-JJM Document 60 Filed 06/26/19 Page 21 of 22
Case 1:18-cv-00710-EAW-JJM Document 59 Filed 06/20/19 Page 21 of 22

XH.
RETENTION OF JURISDICTION
IT IS FURTHER ORDERED that this Court retains jurisdiction of this matter for

purposes of construction, modification, and enforcement of this Order.

ERED hiya play of

    

L0lF

  
  

 

UNITED $TATESASIS1 RICT JUDGE

   

SO STIPULATED AND AGREED:
FOR PLAINTIFFS:

LETITIA JAMES
Attorney General of the

State of New York
Kuda Ce ee

 

MICHAEL WHITE CHRISTOPHER L. BOYD
MATTHEW J. WILSHIRE Assistant Attorney General

Federal Trade Commission 350) Main Street, Suite 300A

600 Pennsylvania Ave.. N.W, Buffalo, NY 14202

Washington, D.C. 20580 Telephone: (716) 853-8457
Telephone: (202) 326-2976 (Wilshire) Email: Christopher.Boyd‘aag.ny.gov
Telephone: (202) 326-3196 (White)

Facsimile: 202-326-3768 Attorney for Plaintiff the People of the
Lmail: mwilshire dfte.gov: State of New York

mwhitel @ftc. gov;

Attomeys for Plaintiff Pedera! Trade
Commission
Case 1:18-cv-00710-EAW-JJM Document 60 Filed 06/26/19 Page 22 of 22
Case 1:18-cv-00710-EAW-JJM Document 59 Filed 06/20/19 Page 22 of 22

FOR DEFENDANTS:

   

DENNIS C. VACCO

Lippes Mathias Wexler Friedman LLP
50 Fountain Plaza

Buffalo, NY 14202

Telephone: (716) 853-5100

Facsimile: (716) 853-5199

Email: dvacco@lippes.com

Attorney for Defendants Andrew Shaevel,

Jon Purizhansky, Hylan Asset _
Management, LLC, Bobalew, LLC, a
Bobalew Management Corporation, 6P,
LLC, and 6P Management Corporation

DEFENDANTS: sf rs wt
<< Be ew (iY

/

™“

 

ANDREW J. SHAEVEL JON E RIZHANSKY

Indivigefally and as an officer of Hylan Indivjdydlly ayd as an officer of Hylan
Mest Management, LLC, Bobalew, LLC, Asse{ Managi/ment, LLC, 6P, LLC, and 6P
and Bobalew Management Corporation Management Corporation

22
